Citation Nr: 1702659	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-44 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for obstructive sleep apnea (OSA).  

2.  Entitlement to service connection for OSA.

3.  Entitlement to a compensable evaluation for service-connected hypertension.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) as a result of service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty in the United States Navy from August 1971 through June 1979, and from September 1979 through December 1991.  These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.

In a December 2013 statement, the Veteran wrote that he was retiring from his job of 14 years due to worsening hypertension and headaches.  A claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Thus, in light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record, is part and parcel of the higher rating claim, and is properly before the Board.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains additional VA treatment records, including a March 2013 Veteran's Claims Assistance Act of 2000 (VCAA) letter, and an April 2012 VA hypertension examination.  Any future consideration of this case should take into account the existence of these records.  The issues of entitlement to a compensable rating for service-connected hypertension and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2007 rating decision denied entitlement to service connection for a sleep disorder, claimed as frequent trouble sleeping.  The Veteran did not appeal, and did not submit new and material evidence within one year.  
2.  The evidence associated with the file after the August 2007 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for OSA.

3.  The Veteran's currently diagnosed OSA had its onset during his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a sleep disorder, claimed as frequent trouble sleeping.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2016). 

2.  The criteria for service connection for OSA are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence sufficient to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).  

In August 2007, the RO denied service connection for a sleep disorder, characterized as frequent trouble sleeping, on the basis that there was no evidence of in-service treatment for a sleep disorder or a diagnosis of a chronic sleep disorder.  Essentially, the RO concluded that there was no in-service incurrence of a chronic sleep disorder.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the August 2007 rating decision included the Veteran's STRs which were significant for multiple reports of medical history of frequent trouble sleeping and noting insomnia not considered disabling, including November 1972 treatment for a sleep problem.  Also, in a January 2007 statement, the Veteran reported frequent trouble in service due to noise levels.  In August 2007, the RO denied service connection of the basis that this evidence did not establish that a sleep disorder was incurred in or caused by service.  

Evidence submitted after the August 2007 decision includes July 2008 private treatment records from Sleep Disorder Centers reporting that the Veteran had a history of snoring for 25 years, and a sleep study report noting a diagnosis of OSA; June 2009 statements from the Veteran and his wife that he had symptoms of daytime somnolence, choking in the night, and snoring that  began in service and persisted thereafter; a November 2009 VA examination report in which the Veteran stated that intermittent insomnia began in 1979; and a February 2010 letter from Dr. H.S. in which Dr. H.S. opined that it was possible that the Veteran was suffering from sleep apnea syndrome while in service.  

The Board finds that new and material evidence has been presented.  The evidence, including the 2008 private treatment records, lay testimony, VA examination report, and private nexus opinion, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim.   See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Specifically, the evidence shows a current diagnosis of OSA, in-service onset of OSA symptoms, in-service treatment for a sleep problem, continuity of symptoms, and a medical opinion that the Veteran's sleep apnea possibly had its onset in service.  The evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including securing an adequate examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be granted for any disease first diagnosed after discharge when all of the evidence, including that relevant to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).
The Board assesses the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value. When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's August 1979 entrance examination for his second period of service was silent for any diagnosed sleep disorders.  In reports of medical history from August 1979, May 1987, and October 1991, the Veteran indicated that he had frequent trouble sleeping.  In the physician note section for the October 1991 report of medical history, it was noted the Veteran had occasional insomnia that was not considered disabling.  A November 1972 STR reported "sleep problem discussed."

In July 2008, the Veteran presented to Tidewater Neurologists and Sleep Disorder Specialists with complaints of excessive daytime sleepiness, and waking up from choking and snoring.  He gave a history of snoring for 25 years.  Following a July 2008 sleep study, OSA was diagnosed.  

In June 2009 statements, the Veteran and his wife both testified that the Veteran first experienced symptoms of snoring, daytime drowsiness, and choking in his sleep during his period of service and that those symptoms persisted since then.  

The Veteran was afforded a VA examination in November 2009.  At that time the Veteran reported that he believed his OSA was present in 1979 but unrecognized by military medical professionals.  The examiner was unable to provide an opinion regarding the etiology of the Veteran's OSA without resorting to mere speculation due to insufficient evidence of in-service OSA symptoms or a diagnosis.  

In a February 2010 letter, the Veteran's physician, Dr. H.S., wrote that it was plausible that the Veteran was suffering from undiagnosed OSA while in service.  In support of that opinion, Dr. H.S. noted that the Veteran's STRs showed that he had high blood pressure and was overweight, and that he frequently complained of sleeping problems.  Dr. H.S. stated those findings, diagnoses, and symptoms pointed to the possibility that the Veteran was suffering from OSA in service and was never properly referred to a sleep specialist at that time.  

Resolving all reasonable doubt in the Veteran's favor, the foregoing evidence establishes that service connection for OSA is warranted.  First, the Veteran carries current diagnosis of OSA.  Second, the Veteran's STRs are significant for ongoing complaints of and treatment for frequent trouble sleeping, and the Veteran and his wife have competently and credibly testified that the Veteran's OSA symptoms of snoring, daytime drowsiness, and choking while sleeping had their onset during his period of service.  Third, the Veteran's treating physician opined, upon a review of the relevant STRs, that the Veteran's currently diagnosed OSA may have had its onset during his period of active service.  The November 2009 VA examination report did not include an opinion regarding the etiology of the Veteran's OSA, and therefore that examination report does not constitute evidence against the claim.  In sum, the Board finds that the evidence for and against entitlement to service connection for sleep apnea is in relative equipoise.  Reasonable doubt must be resolved in the Veteran's favor.  Thus, the criteria for service connection for OSA are met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

ORDER

New and material evidence having been received, the application to reopen the previously denied claim for service connection for OSA is granted.

Service connection for OSA is granted.  

REMAND

For the Veteran's remaining claims, remand is required to obtain a VA examination to assess the current severity of his service-connected hypertension.  The Veteran was most recently afforded a VA hypertension examination in April 2012, and since that time the records indicate that his condition may have worsened.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  A November 2013 VA treatment record reported that the Veteran had severely elevated hypertension that was causing headaches, and the diagnosis was malignant hypertension exacerbated by stress.  In a December 2013 letter, the Veteran wrote that trying to keep his blood pressure stable had become a full time job.  Thus, remand is necessary to conduct a VA examination to determine the current severity of the Veteran's service-connected hypertension.

The Veteran has reported he is unable to continue working due to his service-connected conditions of hypertension and headaches.  Thus, the issue of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to a compensable evaluation for service-connected hypertension.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Lastly, appropriate efforts should be made to obtain and associate with the claims file all outstanding and relevant VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a notice letter pursuant to the Veterans Claims Assistance Act of 2000 with regard to the TDIU claim.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of his service-connected hypertension.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner is asked to express an opinion as to the effect of the Veteran's service-connected hypertension and headaches on his ability to obtain and maintain employability.  An explanation for all opinions expressed must be provided.  

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to a compensable evaluation for service-connected hypertension and to a TDIU must be readjudicated.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made. 38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


